Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
The proposed amendments raise new issues: “the each horizontal shoulder groove has a first portion and a second portion, the first portion of the horizontal shoulder groove extends parallel to the tire axis direction, and the second portion of the horizontal shoulder groove is linked to the tire axially inner side of the first portion and extends in the tire axially inward direction with a gradually increasing angle to the tire axis direction of the horizontal shoulder groove” which would require further search and/or consideration. Therefore the amendments are not entered. 
Regarding arguments (as amended) in claim 1 that Rittweger and Caretta fail to disclose “the each horizontal shoulder groove has a first portion and a second portion, the first portion of the horizontal shoulder groove extends parallel to the tire axis direction, and the second portion of the horizontal shoulder groove is linked to the tire axially inner side of the first portion and extends in the tire axially inward direction with a gradually increasing angle to the tire axis direction of the horizontal shoulder groove”, this argument is directed to claim amendments which are not being entered. However, Applicant should consider Tanaka (US 9,457,622) disclosure of similar features in Figs. 2-3.  
Regarding arguments in claim 1 that “center groove and the main shoulder grooves each having an approximately same width”, it is persuasive. The objection of new subject matter is withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741   

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742